Appeal by the defendant from a judgment of the Supreme Court, Queens County (Rotker, J.), rendered June 19, 1985, convicting her of assault in the first degree and assault in the second degree (two counts), upon her plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no meritorious issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Mollen, P. J., Bracken, Lawrence and Sullivan, JJ., concur.